CHITTENDEN, J.
Chittendon, Kinkade and Richards, JJ.
Epitomized Opinion
Norton and others agreed in writing to pay to Henderson $14,000 in consideration that Henderson transfer to The R. L. Dollings Co. certain stock which he held, partly in his own name and partly in trust, in the Champion Eng. Co. Part of the amount was to satisfy a claim by Henderson as attorney fees for services rendered and the whole transaction was purusant to a plan of reorganiztion of the Champion Eng. Co. Henderson brought suit on the instrumer and Norton set up as a defense lack of consideratior A motion by Norton for a verdict in his favor at th conclusion of plaintiff’s testimony was overruled an a verdict for Henderson in the lower court. Held b Court of Appeals in affirming the judgment:
1. Assignment and surrender of stock in consic eration of the execution of an instrument in paymen of services and the purchase price of other share of stock in sufficient consideration to allow an actio to be maintained on the instrument.
2. There is a presumption as to consideration onl in the case of negotiable instruments.
3. When at the conclusion of a plaintiff’s evidenc a motion is made by the defendant for a verdict i his favor and such motion is overruled,' the defenc ant has an election either to stand on the exceptio to the ruling on his motion and let judgment i entered accordingly or to proceed with his defense.
4. A reviewing court can only know that all th evidence is before the court by a statement in th bill of exceptions that it contains all the evidenc* 78 O. S. 326.